Case 1:21-cr-00374-APM Document 18 Filed 06/18/21 Page 1 of 1

ATTACHMENT A
Defendant’s Acceptance

I have read this Protective Order and carefully reviewed every part of it with my attorney.

1 am fully satisfied with the legal services provided by my attorney in connection with this

Protective Order and all matters relating to it. I fully understand this Protective Order and
voluntarily agree to it. No threats have been made to me, nor am | under the influence of anything

that could impede my ability to understand this Protective Order fully.

bfis 2. Ln

Date / LOGAN GROWER
° Defendant
